LATTIMORE, Judge.
Conviction for violating the law requiring licenses of dealers in fresh and frozen fish; punishment a fine of $10.
As far as we are able to see, the contentions made in this case in various ways are, in substance, the same as those made *284in Ex parte Mehlman, No. 16928, originally decided by this court June 13, 1934, and motion for rehearing overruled November 7, 1934*. The opinion rendered in the Mehlman case seems to cover all the questions involved in the case before us and are ably presented and argued. We see no reason for restating either the contentions or the reasons advanced on the part of the accused in that case or in this, believing the principles governing to be the same and to have been considered and properly disposed of in that case. For the reasons set forth in the opinion in said case, the judgment in this case will be affirmed.

Affirmed.


 Reported on page 257 of this volume.)